NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JASON SMITH, DOC# T69473,                    )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-3130
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher Sabella
Judge.

Jason Smith, Pro se.

Ashley Moody, Attorney General,
Tallahassee, and Peter Kolcanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, LUCAS AND SALARIO, JJ., Concur.